McCARTY, J.
I dissent. The judgment of the district court was that respondent be confined in the state prison for a definite period of time, namely, nine months. No appeal was taken from the judgment, nor was it in any way or respect changed by the trial court. If, as counsel for the state seem to contend, the term of imprisonment was for a shorter period than the law authorized the court to impose, the remedy, if the state desired to have the alleged error corrected, was by appeal to this court instead of leaving it for the warden of the state prison or the board of pardons to construe the law and determine what the sentence — judgment—of the trial court should have been, and in effect set aside the judgment rendered by the court and substitute therefor a judgment in accordance with what they, neither of whom are clothed with judicial powers, think it *253should be. The question of'whether the court did in fact err I shall refer to later.
No appeal having been taken, and no clemency having been granted to respondent by the board of pardons, the judgment as rendered, right or wrong, was, and is, binding upon the state, and every official department, and board having anything to do with its enforcement. Cooley’s Const. Law, 164.
Chief Justice Marshall, in Ex parte Watkins, 3 Pet. 193, 7 L. Ed. 650, says:
“A judgment, in its nature, concludes the subject on which it is rendered, and pronounces the law of the ease. The judgment of a court of record, whose jurisdiction is final, is as conclusive on all the world as the judgment of this court would be. It is as conclusive on this court, as it is on other courts. It puts an end to inquiry concerning the fact, by deciding it. * * * The cases are numerous, which decide, that the judgments of a court of record, having general jurisdiction of the subject, although erroneous, are binding, until reversed.”
In Chicago & A. R. Co. v. Wiggins Ferry Co., 108 U. S. 18, 1 Sup. Ct. 614, 617, 27 L. Ed. 636, Chief Justice Waite, speaking for the court, says:
“So long as the judgement stands, it cannot be impeached collaterally in the courts of the United States, any more than in those of the state, by showing that if due effect had been given to' the laws it would have been the other way.”
In Manley v. Park, 62 Kan. 553, 64 Pac. 28, the court says:
“If the court had jurisdiction to render judgment at all, its judgment * * * must be regarded as final, and, whether right or wrong, it must be upheld. The power to determine and decide a case includes the power to decide it wrong as well as to decide it right. ’ ’
The title of the act in question is: “An act to provide for the indeterminate sentence of persons convicted of crime.” The several provisions of the act are as follows:
“Section 1. Whenever any person is convicted of any felony or crime committed after the taking effect of this act punishable by imprisonment in the state prison, except treason or murder in any of the degrees thereof, the court in imposing sentence shall not fix a definite term of imprisonment *254but shall sentence every such person to the state prison, as the nature of the case may require, and every such sentence shall be without limit as to time, but imprisonment under such sentence shall not exceed the maximum term provided by law for the offense for which such person shall be convicted; provided, that if a person be sentenced for two or more such separate offenses, sentence shall be pronounced for each offense and imprisonment thereunder may equal but shall not exceed the total of the maximum terms provided by law for such separate offenses, which total shall, for the purpose of this act, be construed as one continuous term of imprisonment. And, provided, further, that where one is convicted of a felony or crime that is punishable by imprisonment in the state prison, or by fine, or by imprisonment in the county jail, or both, the court may impose the lighter sentence, if it shall so elect.
“Sec. 2. If, through mistake or otherwise, any person shall be sentenced for a definite period of lime for any offense other than treason or murder in any of the degrees thereof, such sentence shall not be void, but the prisoner shall be deemed to be sentenced nevertheless as provided and required by the terms of this .Act, and he shall be entitled to all the benefits and subject to the liabilities of this act in the same manner and to the same extent as if sentence had been pronounced in the terms and manner required thereby.
“Sec. 3. The court, within thirty days from the date of any sentence imposed, as provided in this act, shall mail to the secretary of the board of pardons, a statement in writing, in which statement the court shall set out the term, within the maximum term provided by law for the particular offense, for which, in the opinion of said court, the prisoner so sentenced should be imprisoned, and also, any information the court may have which will be of aid to the board in passing upon any application for the parole, commutation of sentence, or pardon of the prisoner so sentenced. Such statement shall be presented to the board of pardons at the next regular meeting of the board following the receipt thereof, by the secretary, and shall be preserved in the files of the board.”
The state seeks to uphold the action of the warden in refus*255ing to discharge respondent from custody by invoking the provisions of sections 1 and 2 of the act which I have italicized.
It will be observed that section 2 provides that judgments rendered in criminal cases which do not conform to or meet the requirements of section 1 shall be deemed to be in harmony therewith. In other words, we have a statute which provides that a judgment rendered by a district court imposing a certain penalty against the defendant shall by operation of law be deemed to impose a greater and more uncertain penalty. This the Legislature cannot do. The Legislature may undoubtedly provide by law what penalties shall be inflicted in criminal cases, but it devolves upon the courts, and the courts only, to render judgments imposing the penalty prescribed by statute. And while it is the duty of the courts to follow and be governed by the statute in such case, nevertheless, if a court should err in that regard, neither the legislative department nor that of the executive has power to correct the error. That is a judicial function which the courts only can exercise. Cooley’s Const. Law, 164; Cooley’s Const. Lim. p. 589; Sutherland’s Stat. Const. section 10; 6 A. & E. Ency. Law, 1053, 1054.
Article 5, Constitution Utah, provides:
“The powers of the government of the state of Utah shall be divided into three distinct departments, the legislative, the executive, and the judicial; and no person charged with the exercise of powers properly belonging to one of these departments, shall exercise any functions appertaining to either of the others, except in the eases herein expressly directed or permitted.”
Nowhere in the Constitution is either the legislative or executive department “expressly directed or permitted” to change a judgment rendered by a court by increasing the penalty therein prescribed. True, the board of pardons may, under the Constitution, “remit fines and-forfeitures, commute punishments, and grant pardons after convictions in all cases except treason and impeachments, subject to such restrictions as may be provided by law. ’ ’ Const, art. 7, section 12. The relieving of a party convicted of crime from the penalty *256prescribed by the judgment against Mm is one thing, while increasing or adding to the penalty imposed by the court is quite another and different thing. The Legislature may, no doubt, by appropriate legislation invest the board of pardons with powers relating to the granting of clemency in addition to those specified in the Constitution, but it cannot authorize or empower the board of pardons, the warden, or any other official, to increase or in any way add to the penalty prescribed by the judgment of a court. The board of pardons, under the Constitution, may shorten the time for which a prisoner is sentenced, but it cannot extend the term of imprisonment. I am therefore of the opinion that section 2 of the act is in conflict with article 5 of the Constitution, and hence cannot be upheld.
I am, however, of the opinion that the provision of section 1 providing for the imposition of indeterminate sentences against persons convicted of felonies, except treason or murder, can be upheld. 'This provision is referred to in the title of the act, and does not offend against the Constitution, and I am clearly of the opinion that it is not in conflict with any provision of the Penal Code. And I am also of the opinion that the act does not by implication, or otherwise, repeal any part of the Penal Code. The court may, in rendering judgment in cases where the defendant is convicted of a felony, other than treason or murder, impose a sentence for a definite term, or may impose an indeterminate sentence. An indeterminate sentence under the great weight of authority is, in effect, a sentence for the maximum period fixed by the law. People v. Joyce, 246 Ill. 124, 92 N. E. 607, 20 Ann. Cas. 472; Commonwealth v. Brown, 167 Mass. 144, 45 N. E. 1; Miller v. State, 149 Ind. 607, 49 N. E. 894, 40 L. R. A. 109; State v. Page, 60 Kan. 664, 57 Pac. 514, and eases cited. This, the maximum sentence, the court was authorized to impose before the act went into effect. As I read and construe the act it neither enlarges nor restricts the power of courts to determine and fix the terms of imprisonment from what it was before the act became a law. Nor does it extend the scope of the power of the board of pardons to grant clemency beyond that *257specified in the Constitution. The power of the board in that regard is the same in all eases, regardless of whether the parties applying for clemency are serving terms of imprisonment under indeterminate sentences or under sentences imposed for definite and specified periods of time. In fact no change or enlargement of the power of the board is suggested either in the title or body of the act. When an indeterminate sentence is imposed, the defendant must serve the longest term fixed by the law, unless the board of pardons shall, in the meantime, commute his sentence or grant him a pardon.
The statute in question, as construed by the prevailing opinion, is not only in conflict with article 5 of the Constitution herein set forth, but also offends against article 6, section 23, and concluding part of section 22 of the same instrument. Section 22, so far as material here, provides that:
“No law shall be revised or amended by reference to its title only; but the act as revised, or section as amended, shall be re-enacted and published at length.”
Section 23 is as follows:
‘ ‘ Except general appropriation bills, and bills for the codification and general revision of laws, no bill shall be passed containing more than one subject, which shall be clearly expressed in its title. ’ ’
The scope and effect of the statute as construed by my associates in the foregoing opinion is so well and clearly illustrated in the opinion written by Mr. Justice Straup, then Chief Justice, on the former hearing of the case before this court that I herewith incorporate and adopt what the Chief Justice said on this point, namely:
“Prior to the statute in question we had a Penal Code and a criminal procedure defining offenses and fixing minimum and maximum terms of sentence, imposing duties on courts to pass sentence and determine and impose the punishment (C. L. 1907, see. 4058), to hear testimony of witnesses in open court upon matters in mitigation or aggravation of punishment (sees. 4916, 4917), to grant at least two days after plea or verdict before pronouncing sentence, to require the accused to appear for judgment, to inform him of the proceedings *258against bim, to inquire oí him if he has any legal canse why judgment should not be pronounced against him, and if no sufficient cause is made to appear, to pronounce and render judgment fixing the term of imprisonment within the minimum and maximum terms provided by the statute (secs. 4913-4915).
“We also had statutes giving the board of pardons power, for good conduct of the prisoner, to grant a reduction of the period of sentence, which statutes specified the deductions to be allowed by the board; and to establish rules and regulations for the parole of prisoners. Under these constitutional and statutory provisions the board of pardons, since statehood, granted reductions of sentences, paroled prisoners, commuted sentences, remitted fines, and pardoned prisoners. While the board had all these powers, yet, until this act was passed no one had supposed that it was clothed with power to itself fix or impose a sentence, or to enlarge it, or otherwise to determinate it, except to reduce, remit, commute, parole, or pardon.
“It is noticed that the title of the act is ‘An act to provide for the indeterminate sentence of persons convicted of crime.’ Neither in the title nor in the body of the act itself is any reference made to any existing statute, or any title or section thereof, nor does the act purport to amend or repeal anything, either specifically or generally. It is said that it is an independent and unrelated act. It purports to be so. But, confessedly, and as interpreted by the state and the warden, it directly involves and affects numerous, separate, distinct, and independent statutes. As so interpreted, it directly involves and affects the statute imposing duties on the court to pronounce judgment and to fix the punishment. It likewise directly affects and involves numerous statutes fixing and prescribing minimum and maximum terms of sentence. It directly affects and involves numerous other independent and distinct statutes relating to procedure, and powers and duties of courts after verdict. All these, it is said, have been abolished by necessary implication and intendment. The act also not only involves the duties and powers of courts, but, as interpreted, also involves * * * the powers and duties of the *259board of pardons. 'The body of the act thus relates to several distinct, separate, and independent subjects so regarded and treated by both the Constitution and statutes. Yet, all these, it is contended, are, in the language of the Constitution ‘clearly expressed in the title’ by the words ‘indétérminate sentence. ’
“We have gone a good way in holding acts valid against objections that the subject of the act was not clearly expressed in the title, and in this we have gone quite as far as most courts. But, in my judgment, no case of this jurisdiction, or elsewhere, has gone to the extent of holding such an act as this within either the letter or the spirit of the Constitution. Here let the marked distinction be noticed between this title and that of acts of other states as to this subject and as compared with this how comprehensive and expressive they are as to the true character of the act and how uncircumseribed this is. From the title * * * one might well understand that the existing statute requiring a sentence for a definite period would be affected and that such enactments would follow as would modify or repeal such statute, and substitute one in lieu thereof requiring the imposition of an indefinite or an indeterminate sentence. But one would not understand that other and wholly independent statutes fixing a minimum sentence were to be repealed, or that the theretofore duties and powers of the courts in pronouncing a sentence or a judgment were to be restricted or taken from them and transferred to another tribunal; or that such legislation would follow which would affect and revolutionize a half dozen or more separate and independent statutes relating to separate and distinct subjects so treated and so regarded by the penal code and code of criminal procedure. True it is, that the title contains but one subject. But it is also true that the act relates to divers subjects which are not expressed nor indicated in the title in any manner. The title does not fairly nor truly indicate the real character of the act as interpreted by the state and as required to be interpreted to uphold the warden’s action. The case hence comes, as I think, within the ruling of Saville v. Corless, 46 Utah, 495, 151 Pac. 51 [L. R. A. *2601916B, 1104]. "What we said there applies here. The very purpose of the constitutional provision requiring a subject to be clearly expressed in the title is to avoid just such wholesale legislation as this, modifying, diminishing, enlarging, and repealing numerous and divers acts relating to separate and distinct subjects, by what is designated as an independent act, and by denominating everything relating to the Penal Code and the criminal procedure as gex’mane to it. ’ ’
To make an indeterminate sentence law effective as such, the board of pardons must have the power to terminate sentences imposed on persons convicted of crime before such sentences shall have terminated by operation of law. The prevailing opinion seems to hold, if I correctly grasp its import, that the act in question confers this power on the board of pardons. It is there held that an indeterminate sentence “is, in effect, a sentence for the maximum' period fixed by law subject to the rights to have that sentence reduced or terminated at an. earlier date under rules established by the board of pardons, a body created by the Constitution for that very purpose.” There is nothing in the act, as I read it, from which it may be inferred that the Legislature intended to enlarge or extend the scope of the powers of the board of pardons beyond what it was before the act went into effect. If, however, the act is susceptible of the construction given it by that part of the opinion which I have italicized, I am clearly of the opinion that it offends against the Constitution because the additional powers thus conferred on the board are not expressed, or referred to, in the title. An examination of the act in question, in connection with the provisions of the Constitution and the statutes defining the powers and prescribing the duties of the board of pardons before the act went into effect, will disclose that the act neither increases nor diminishes the powers of the board from what they were before it became a law. The Constitution, as herein pointed out, provides that the board shall have power to “commute punishments and grant pardons after conviction.” Section 1686x13, Comp. Laws 1907, authorizes the board to grant a reduction of sentence to such convict, as a reward for good conduct, who is sentenced for any period less *261than life as provided in section 1686x14. Section 4, e. 76, Sess. Laws 1911, authorizes the board to grant an ‘ ‘ additional reduction of sentence for * * * good behavior and efficient work while employed on state roads,” etc., at what is known and designated as the "convict camps.” The powers, and the only powers, of the board to shorten or reduce the period of sentences, or to extend or grant clemency in any form, are conferred by the foregoing statutes and the provisions of the Constitution mentioned. And the reducing of the period of sentences and extending clemency, except as therein provided, is an unauthorized exercise — a usurpation— of power.
The only reference made to the board of pardons in the act under consideration is found in section 3, which provides that the court, within 30 days from date of sentence, shall mail to the secretary of the board of pardons a statement in writing containing certain suggestions therein mentioned, and "any information the court may have which will be of aid to the board in passing upon any application for the parole, commutation of sentence, or pardon of the prisoner so convicted. ’ ’ Clearly, there is nothing in this language that confers any power on the board of pardons that it did not possess before the act became a law. Therefore that part of the prevailing opinion wherein it is, in effect, held that the board may-terminate sentences of persons convicted of crime otherwise than by commutation or pardon is, as I view it, judicial legislation which is far-reaching and of the most drastic character.
For the reasons herein set forth I am of the opinion that the judgment of the trial court should be affirmed.